Title: From George Washington to Brigadier Generals Samuel Holden Parsons, Enoch Poor, and James Mitchell Varnum, 29 March 1777
From: Washington, George
To: Parsons, Samuel Holden,Poor, Enoch,Varnum, James Mitchell



Sir
Morris Town Mar. 29th 1777.

The Situation of our Affairs again compells me to call upon you in express, and positive Terms to hasten the Troops of your State (those Inlisted for the Continent I mean) to Peeks Kills, or head Quarters, without one moments loss of time. I do not mean by this to interupt the Inoculation of them; but, that nothing which can facilitate the March of the whole, or part (under proper Officers) may be left unattempted. I also mean that the Conduct of the Recruiting Officers should be closely attended to, as I have but too much reason to beleive that Idleness & dissipation engrosses too much of their time for the Public weal—Characters of this kind will be marked.
I shall expect to hear from you by the Post, every Week, & am Sir Yr Most Obedt Servt

Go: W——n

